Citation Nr: 1536033	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  12-30 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1982 to October 1984.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Seattle, Washington, which denied the Veteran's petition to reopen her claim for service connection for bilateral hearing loss, and denied service connection for plantar fasciitis.  Jurisdiction was subsequently transferred to the RO in Los Angeles, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contacted the RO to request that her video-conference hearing scheduled in Los Angeles in August 2015 be rescheduled for a later date, and in a different location, as she had recently moved to Texas.  See August 2015 Report of General Information.  Consequently, remand is required to schedule the Veteran for a video-conference hearing before the Board at her local RO.  See 38 USCA § 7017(b), (d)-(e) (West 2014); 38 C F R §§ 20.700, 20.704(a) (2014).

Accordingly, the case is REMANDED for the following action:

As noted above, the Veteran has moved to Texas.  Therefore, she should be scheduled for a video-conference hearing before a member of the Board at her local RO, now in Texas.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




